UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
VINCENT M. FAZZARI,

                       Plaintiff,

                - against -
                                                                MEMORANDUM AND ORDER
COHEN, PONTANI, LIEBERMAN, & PAVANE, LLP,
                                                                 14 Civ. 6549 (NRB)
COZEN O=CONNOR P.C., THOMAS C. PONTANI,
LANCE J. LIEBERMAN, MARTIN B. PAVANE,
THOMAS LANGER and EDWARD M. WEISZ,

                Defendants.
----------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

       Plaintiff        Vincent        Fazzari,        an      experienced        attorney

appearing pro se, brings this action against the inactive law

firm Cohen, Pontanti, Lieberman & Pavane LLP (“CPLP”), former

CPLP     equity    partners        Martin       Pavane,      Thomas    Pontani,      Lance

Lieberman, Thomas Langer, and Edward Weisz (collectively, “the

partners” or “the CPLP equity partners,” and, along with CPLP,

“the     CPLP     defendants”),          and    the    law     firm    Cozen     O’Connor

(“Cozen”), claiming that he was discharged on account of his age

in     violation       of   the    Age     Discrimination        in    Employment     Act

(“ADEA”), 29 U.S.C. § 621 et seq., the New York State Human

Rights Law (“NYSHRL”), N.Y. Exec. Law §§ 290 et seq., and the

New    York     City    Human     Rights       Law    (“NYCHRL”).           Alternatively,

Fazzari       claims    that      he   was     discharged      on     the    basis   of   a

perceived       disability        in     violation        of    the    Americans      with
Disabilities Act (“ADA”), 42 U.S.C. 12101, et seq., the NYSHRL,

and the NYCHRL.

        The     CPLP      defendants      and    Cozen       each        moved       for    summary

judgment on April 12, 2018, asserting that no reasonable jury

could find for Fazzari on any of his claims.                                   For the reasons

stated below, the Court grants defendants’ motions for summary

judgment as          to   plaintiff’s      ADEA,       ADA,       and    NYSHRL       claims      and

dismisses without prejudice plaintiff’s NYCHRL claims.

                               I.      PROCEDURAL HISTORY

        Given       Mr.    Fazzari’s       current          pro     se       status        and    the

inordinate          amount   of    time    and      attention       that        the    Court      has

already devoted to this single-plaintiff employment action, a

more extensive discussion of the procedural history than typical

is   warranted.            Fazzari     filed        the    complaint           in    this    action

through       his    then-counsel      Frumkin        &    Hunter        LLP    on    August      15,

2014.     See Compl., ECF No. 1.                    The operative amended complaint

(“AC”)    was       subsequently       filed     on       October       2,   2014.          See   Am.

Compl., ECF No. 14.               At the initial pretrial conference held on

March 24, 2015, the parties agreed that they would need less

than six months to complete discovery.

        Nearly 16 months and two extensions of the discovery period

later, the parties had yet to schedule a single fact deposition,

and Frumkin & Hunter filed a motion to withdraw from the case,

which Fazzari opposed under seal.                          Mot. to Withdraw, July 6,


                                                2
2016, ECF No. 63.                Endeavoring to resolve the dispute and move

the case forward, the Court held an ex parte conference with

Fazzari and his counsel on September 8, to no avail.                                   Finding

the relationship beyond repair, the Court granted the motion to

withdraw on October 19, 2016 and stayed the case for 60 days to

give Fazzari an opportunity to retain new counsel.                                See Order,

ECF No. 67.              After receiving a 30-day extension of the stay,

Fazzari        reported          that        he    had        been     unable     to      secure

representation and would be proceeding pro se.                            See Feb. 2, 2017

Ct. Conf. Tr. at 2:22–3:2, ECF No. 79.

       Given the significant delay caused by Frumkin’s withdrawal

from the case and the pace at which discovery had progressed to

date,     the       Court     took      an    active         role    in   facilitating      the

scheduling of depositions, setting a June 30, 2017 deadline for

their completion.                Id. at 12:5–24:19.                 On June 30, the Court

received        a        last-minute        request      from        Fazzari    for    another

extension of time to complete discovery.                             See ECF No. 92.         The

Court reluctantly granted the request, cautioning the parties

that    they    “should          proceed      on   the       assumption   that    no   further

extensions of the deadline will be granted.”                               Order, July 13,

2017, ECF No. 98.                Nevertheless, the Court continued to indulge

Fazzari’s       subsequent           requests          and     granted    him     three    more

extensions          of    time    and   a    total      of    six    additional    months    to

complete discovery.               See Order, Sept. 7, 2017, ECF No. 119; Oct.


                                                   3
11, 2017 Ct. Conf. Tr. at 13:8–14:11, ECF No. 128; Order, Dec.

5, 2017, ECF No. 141.

      The   protraction          of    the    discovery        period    can       largely     be

ascribed       to     plaintiff’s       intransigence          with      respect        to   the

production of documents he believed were relevant and in the

possession, custody, or control of defendants or third-parties.

For   example,        throughout       discovery     plaintiff          was   unwilling        or

unable    to    accept        that    certain      hard    copy    documents        had      been

destroyed by Hurricane Sandy, or in the ordinary course as CPLP

wound    down       its   operations     as     an   active       law    firm.          He   also

repeatedly           sought      information         about        entirely          unrelated

employment       actions       maintained       against        CPLP     or    its    partners

(including       a    gender     discrimination            case   filed       by    a    former

employee in 2003, eight years prior to the adverse employment

action in this litigation).                  The Court addressed these issues,

and many others, repeatedly and attentively and with a tolerance

only accorded to plaintiff because he was representing himself.

      The final month of the discovery period is illustrative of

the lengths to which this Court went to accommodate plaintiff’s

unceasing       requests       for    irrelevant          or   non-existent         discovery

material.       From mid-December 2017 through the end of discovery,

the Court (1) carefully scrutinized Fazzari’s proposed topics

for two belated 30(b)(6) depositions (none of which justified a

grant of leave from the Court), see Order, ECF No. 154, (2)


                                               4
entertained plaintiff’s re-request for the production of every

category of document listed in a prior request for production

(despite an absence of any showing that defendants had failed to

produce     responsive             documents       that    were       in    their      possession,

custody     or    control),           see    Order,       ECF    No.       163,    (3)    addressed

plaintiff’s last-minute request to depose and compel production

of   documents          in     the    possession          of    CPLP’s       off-site         storage

facility (even though plaintiff had been in possession of the

facility’s address and contact information for approximately one

year    prior      to        the     close    of    discovery),            see    id.,    and       (4)

conducted a thorough in camera review of documents listed in

CPLP’s privilege log (all of which were properly withheld as

privileged),        see        Order,        ECF    No.    164.            The    Court       further

reconsidered       all        but     one     of   these        decisions         at   plaintiff’s

behest. 1

       In   sum,    this           Court     has    bent       over    backwards         to    afford

plaintiff every possible courtesy and a degree of latitude far

exceeding        that    which        was     necessary         given      his     status      as    an

experienced litigator.                  See Harbulak v. Suffolk Cty., 654 F.2d

194, 198 (2d Cir. 1981) (“[Pro se plaintiff] is a lawyer and,

therefore,       cannot        claim        the    special       consideration           which      the

courts      customarily            grant     to    pro     se    parties.”);           Glatzer      v.

1     This was in keeping with plaintiff’s customary practice of requesting
reconsideration of nearly every decision made by the Court, no matter its
merits or import.     See, e.g., Pl.’s Letter, July 12, 2018, ECF No. 226
(requesting   reconsideration   of  the   Court’s   order   that  all   future
communications from plaintiff to the Court be in writing, not by telephone).
                                                   5
Barone, 614 F. Supp. 2d 450, 451 n.1 (S.D.N.Y. 2009).                                              The

Court’s        indulgence           of         Fazzari’s        all-but-the-kitchen-sink

approach, however, was not without its limits.                                  After disposing

of     plaintiff’s         final         blunderbuss       requests             for    additional

depositions and substantial document production (all of which

were    duplicative        and/or         untimely      made),       discovery          closed      on

January       15,   2018      and    the        Court     issued       a    scheduling         order

pursuant      to    which      defendants         filed        the   pending          motions      for

summary judgment on April 12, 2018.

       Plaintiff’s failure to comply with court-ordered deadlines

continued       beyond        the    conclusion           of     the       discovery         period.

Fazzari’s opposition briefs were due to be filed on May 29,

2018, or 45 days after the filing of the motions themselves.

The Court granted him two 10-day extensions, the second of which

was accompanied by a clear directive that no further requests

would    be    entertained.               In    direct     violation         of       this    order,

Fazzari made a third request for an extension on June 18.                                          The

Court     declined       to    rule       on     the     request       or       foreshadow         the

consequences        of   the    extension          that    plaintiff         was      effectively

granting      himself.          Fazzari         then     proceeded         to     miss       his   own

deadline, file a fourth request for an extension, afford himself

another deadline, and, astonishingly, miss that as well before

filing a fifth and final request for additional time.                                        On June

29, 2018 – 71 days after the filing of the pending motions –


                                                  6
Fazzari filed his papers in opposition.                       The pending motions

were    fully     briefed      after     defendants         replied    to    Fazzari’s

opposition on July 25, 2018. 2

       There was no oral argument held on either motion.                       Fazzari

requested a 60-day adjournment shortly before the date for oral

argument (set almost 60 days earlier), citing a landlord-tenant

dispute that did not, in fact, preclude him from attending on

the long-standing date for oral argument in this case.                             The

request was denied for the reasons stated in the Court’s letter

of   February     25,   2019    and     plaintiff      decided    to    forego    oral

argument rather than appear.            See ECF Nos. 242 and 246.

                    II.     LOCAL RULE 56.1 STATEMENTS

       Before providing the factual background of the case, the

Court is compelled to address plaintiff’s adherence to Local

Rule 56.1.        Local Rule 56.1 requires that a party moving for

summary    judgment       submit       “a       separate,     short    and    concise

statement, in numbered paragraphs, of the material facts as to

which the moving party contends there is no genuine issue to be

tried,” Local R. 56.1(a), and for the party opposing summary

judgment     to    submit      “a      correspondingly         numbered      paragraph

responding to each numbered paragraph in the statement of the

moving party.”      Local R. 56.1(b).             “Each statement by the movant

2     Although the Court is certainly sympathetic to defendants’ position
that their motions should be considered unopposed as a result of plaintiff’s
persistent tardiness, this Court is well aware of and respects the Second
Circuit’s preference for decisions on the merits rather than by default. See
Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 95 (2d Cir. 1993).
                                            7
or opponent pursuant to Rule 56.1(a) and (b), including each

statement controverting any statement of material fact, must be

followed by citation to evidence which would be admissible, set

forth as required by Fed. R. Civ. P. 56(c).”               Local R. 56.1(d).

These rules governing summary judgment – simple to understand

and easy to apply - are not mere procedural afterthoughts; they

“are essential tools for district courts, permitting them to

efficiently decide summary judgment motions by relieving them of

the onerous task of hunting through voluminous records without

guidance from the parties.”         N.Y. Teamsters Conference Pension &

Ret. Fund v. Express Servs., Inc., 426 F.3d 640, 649 (2d Cir.

2005) (internal quotation marks omitted).

       Inexcusably,    Fazzari,    an   experienced    litigator,    fails to

play by the rules. 3       As an initial matter, Fazzari prefaces both

of his responses with frivolous motions to strike defendants’

56.1    statements    in   their   entirety     on   the   grounds   that   (1)

defendant Pavane did not execute his deposition transcript, see

Decl.   of   Vincent    Fazzari    in   Supp.   of    Pl.’s   Opp.   (“Fazzari

Decl.”) ¶ 103, ECF No. 217, and (2) Fazzari never worked for

defendants Lieberman, Langer, or Weisz, id. ¶ 104.                   See Pl.’s

Response to CPLP Defendants’ Local R. 56.1 Stmt. (“CPLP 56.1

Stmt.”) at 2, ECF No. 213; Pl.’s Response to Cozen’s Local R.


3     Of course, even non-attorney pro se litigants are “not excused from
meeting the requirements of Local Rule 56.1.”     S.E.C. v. Tecumseh Holdings
Corp., 765 F. Supp. 2d 340, 344 n.4 (S.D.N.Y. 2011).
                                        8
56.1 Stmt. (“Cozen 56.1 Stmt.”) at 1, ECF No. 214. 4                 Neither

argument has merit.       Pavane is not required by the federal rules

to execute his original deposition transcript.               See Dore v.

Wormley, 690 F. Supp. 2d 176, 178 n.2 (S.D.N.Y. 2010).                   With

respect to the second ground, the Court can divine no rationale

for striking defendants’ entire 56.1 statements simply because

some of the cited testimony came from the depositions of CPLP

partners that were not his direct supervisors; each CPLP partner

plainly   has     personal   knowledge    of   matters   central    to   the

resolution   of    this   case,   which   is   presumably   why    plaintiff

deposed them in the first place.

     Turning to the adequacy of Fazzari’s paragraph-by-paragraph

rebuttals, it is clear that Fazzari has made little effort to

comply with the letter or spirit of the local rules.               For one,

his rebuttals are chock-full of baseless and/or flippant denials

of factual assertions that he either cannot seriously dispute or

admits elsewhere.      A particularly egregious example is Fazzari’s

response to defendants’ assertion that Fazzari was 65 years of

age at the time of his termination, in which he disputes the

assertion and counters that he was actually “less than 7 weeks


4     To his credit, Fazzari properly reproduced defendants’ statements of
undisputed fact in his 56.1 responses in accordance with the Court’s
Individual Rules of Practice.  As such, all citations to “CPLP 56.1 Stmt.”
and “Cozen 56.1 Stmt.” refer to both defendants’ statement of fact and
plaintiff’s response to that asserted fact.   The Court’s citations to the
56.1 statements also incorporate by reference the documents and testimony
cited therein.

                                     9
from reaching 66.”          CPLP 56.1 Stmt. ¶ 59.              More broadly, Fazzari

frequently eschews citation to admissible evidence in favor of

conclusory denials, meritless objections, and reflexive requests

for additional discovery or adverse inferences.                         “Responses of

this nature, which do not point to any evidence in the record

that    may   create    a    genuine      issue    of    material       fact,     do   not

function as denials, and will be deemed admissions of the stated

fact.”     Senno v. Elmsford Union Free Sch. Dist., 812 F. Supp. 2d

454, 458 (S.D.N.Y. 2011) (citing cases); see also Feis v. United

States,    394   F.    App’x    797,      799–800       (2d    Cir.    2010)    (summary

order).

        The Court is, however, mindful that “[t]he local rule does

not absolve the party seeking summary judgment of the burden of

showing that it is entitled to judgment as a matter of law, and

[that] Local Rule 56.1 statement is not itself a vehicle for

making factual assertions that are otherwise unsupported in the

record.”      Holtz v. Rockefeller & Co., Inc., 258 F.3d 62, 74 (2d

Cir. 2001).      As a consequence, rather than “streamlin[ing] the

consideration of [the pending] summary judgment motions” as the

local     rule   intended,      id.,      the     net     effect       of     plaintiff’s

deficient     submissions      is    to   impose    upon       the    Court    the   added

burden of combing through the record to assure itself that the

asserted      facts     are         supported       by        admissible       evidence.

Accordingly, where the Court herein relies on uncontroverted or


                                           10
improperly       controverted          paragraphs         in        defendants’     56.1

statements,     it    does   so   only    where     the    record        duly   supports

defendants’ contentions. 5

      Finally,       peppered     throughout        his        56.1     responses     and

elsewhere in his opposition filings, plaintiff’s myriad requests

for continuances and adverse inferences are duplicative of prior

discovery disputes and easily rejected by the Court.                              Federal

Rule of Civil Procedure 56(d), which gives courts discretion to

allow additional discovery where a nonmovant demonstrates “that,

for   specified      reasons,     it   cannot    present        facts     essential    to

justify   its     opposition,” 6       only    “applies        to     summary   judgment



5     The Court overrules all of plaintiff’s objections to the admissibility
of the evidence cited in support of defendants’ 56.1 statements.        “As a
general rule, the admissibility of evidence on a motion for summary judgment
is subject to the same rules that govern the admissibility of evidence at
trial.” Raskin v. Wyatt Co., 125 F.3d 55, 66 (2d Cir. 1997) (quoting
Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 175–76 (5th Cir.
1990)).    Addressing each category of objection in turn, none of the
statements that Fazzari objects to as hearsay are offered for the truth of
the matters asserted. See CPLP 56.1 Stmt. ¶¶ 9, 13, 17; Cozen’s 56.1 Stmt. ¶
18. Fazzari’s relevance and materiality objections go to the weight of the
evidence, not its admissibility. See CPLP 56.1 Stmt. ¶¶ 37, 39, 40; Cozen’s
56.1 Stmt. ¶¶ 20, 71, 73, 74.     Fazzari’s claims that cited evidence lacks
support, proper foundation, or personal knowledge are themselves unfounded
and, in any event, the Court reiterates that it will only rely on asserted
facts that it deems sufficiently supported by the record.      See CPLP 56.1
Stmt. ¶¶ 9, 13, 17, 51–53; Cozen 56.1 Stmt. ¶¶ 18, 29, 39. With respect to
Fazzari’s objection to a declaration submitted by Martin Pavane [ECF No. 189]
as a “litigation generated document,” the Court will rely upon it just as it
relies upon plaintiff’s own declarations filed in support of his oppositions.
See Fed. R. Civ. P. 56(c)(4).     Finally, where Fazzari fails to state the
grounds for his objection and the Court is unable to discern from the context
precisely what he complains of, we disregard the objection.        See United
States v. Del Llano, 354 F.2d 844, 847 (2d Cir. 1965); United States v.
Hutcher, 622 F.2d 1083, 1087 (2d Cir. 1980).

6     The current Rule 56(d) is substantially identical to former Rule 56(f).
See Fed. R. Civ. P. 56 advisory committee’s note to 2010 amendment
(“Subdivision (d) carries forward without substantial change the provisions
of former subdivision (f)”).
                                          11
motions made before discovery is concluded,” Johnson v. Goord,

487 F. Supp. 2d 377, 403 (S.D.N.Y. 2007), aff’d, 305 F. App’x

815   (2d   Cir.   2009),   and   cannot     be   used   to   circumvent    prior

discovery orders or make new requests for discovery that the

nonmovant had every opportunity to take prior to the expiration

of the discovery period, as Fazzari endeavors to do here. 7                   See

also Lugo v. Shinseki, No. 06 Civ. 13187 (LAK/GWG), 2010 WL

1993065, at *16 (S.D.N.Y. May 19, 2010); McAllister v. New York

City Police Dep’t, 49 F. Supp. 2d 688, 696 n.5 (S.D.N.Y. 1999).

      Fazzari’s rote requests for adverse inferences, the vast

majority    of   which   are   copied   and   pasted     throughout   his   56.1




7     Even if Fazzari was not simply rehashing discovery issues that have
been resolved many times over during the discovery period, a party invoking
Rule 56(d) must submit an affidavit showing “(1) what facts are sought [to
resist the motion] and how they are to be obtained, (2) how those facts are
reasonably expected to create a genuine issue of material fact, (3) what
effort affiant has made to obtain them, and (4) why the affiant was
unsuccessful in those efforts.” Gurary v. Winehouse, 190 F.3d 37, 43–44 (2d
Cir. 1999) (internal citation omitted).     The failure to do so “is itself
sufficient grounds to reject a claim that the opportunity for discovery was
inadequate.”   Paddington Partners v. Bouchard, 34 F.3d 1132, 1137 (2d Cir.
1994) (internal quotation marks omitted).          Plaintiff’s requests for
additional discovery primarily appear in unsworn submissions to the Court,
and the few requests that are included in Fazzari’s sworn declaration do not
provide an adequate explanation of precisely what efforts were made to obtain
the sought-after facts, or how he would now obtain such facts given his
inability to unearth them during the nearly three years of discovery he has
already taken in this case. See Fazzari Decl. ¶¶ 34, 95, and 108.
      Even assuming that Fazzari had timely and properly made a Rule 56(d)
motion – which he did not – the Court would still reject his request for more
discovery because “the enormous length of every step of the proceedings in
this case militate[s] against any more continuances.” Softel, Inc. v. Dragon
Med. & Sci. Commc’ns, Inc., 118 F.3d 955, 963 (2d Cir. 1997). See also Trebor
Sportswear Co. v. Limited Stores, Inc., 865 F.2d 506, 511 (2d Cir. 1989)
(affirming the denial of request for further discovery as “appellants had
ample time to conduct discovery”).

                                        12
responses 8, do not make the necessary showing that defendants had

an obligation to produce or preserve specific documents or that

they    failed   to     do    so     with    a    culpable     state       of   mind.     See

Residential Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99,

107 (2d Cir. 2002).           As has previously been explained to Fazzari

on numerous occasions, defendants were not responsible for the

destruction of documents caused by Hurricane Sandy, and, as we

informed Fazzari ten days after discovery closed, he “has not

established      that    the       defendants         have   failed    to       produce   any

responsive documents that are in their possession, custody, or

control,” Order, ECF No. 163.                     Moreover, while he complains of

the destruction of personnel files of other CPLP attorneys, he

has not sufficiently articulated the relevance of such files

given    that    they        relate     to       attorneys     who     are      either    not

identified as comparators or who Fazzari admits were competent.

See CPLP 56.1 Stmt. ¶ 57 (“I’m not saying any of them are bad

attorneys.      Please       don’t    misunderstand          what    I’m    saying.       I’m

saying that I was at least as qualified, if not more qualified .

. . .”); see also Residential Funding, 306 F.3d at 107.                                   For

these reasons, plaintiff has failed to meet his burden and the

Court denies his requests for adverse inferences wholesale. 9


8     See, e.g., CPLP 56.1 Stmt. ¶ 21 (“CPLP destroyed and with-held [sic]
relevant documents and Plaintiff requests an adverse inference that the
documents would show the falsity of CPLP’s statements”)).

9     Plaintiff’s naked assertions that defendants violated unspecified
provisions of federal and New York WARN laws and EEOC regulations concerning
                                                 13
      Having now addressed the sufficiency of Fazzari’s responses

to   defendants’   56.1   statements      and   the   merits     of    his   many

objections and requests, we proceed to a summary of the factual

record before the Court.

                      III.   FACTUAL BACKGROUND 10

         A.   Parties

      Plaintiff Vincent Fazzari is an attorney with over 30 years

of   experience     practicing    intellectual        property        law,   most

recently as counsel at the inactive law firm CPLP.                       Fazzari

holds several advanced degrees, including a B.S. Ch.E. from the

New Jersey Institute of Technology, a Juris Doctor from Seton

Hall University Law School, and an L.L.M. in Trade Regulation

from New York University School of Law.           Fazzari Decl. ¶ 1.           He

is a member of the bars of New York and New Jersey and is


employers’ maintenance of records, raised for the first time in the filing of
his opposition briefs, have no bearing on his discrimination claims and are
plainly insufficient to entitle plaintiff to any adverse inference.

10    In addition to the parties’ 56.1 statements and responses and the
previously cited Fazzari Declaration, the factual background is also drawn
from the declarations of David W. Garland (“Garland Decl.”), ECF No. 179;
Elaine Rinaldi Bailey (“Bailey Decl.”), ECF No. 180; Martin B. Pavane in
Support of Cozen’s Motion for Summary Judgment (“Pavane’s Cozen Decl.”), ECF
No. 181; Martin B. Pavane in Support of CPLP’s Motion for Summary Judgment
(“Pavane’s CPLP Decl.”), ECF No. 189; Felice B. Ekelman (“Ekelman Decl.”),
ECF No. 193; Vincent Fazzari as to Exhibits (“Fazzari Document Decl.”), ECF
No. 212; David W. Garland Supplemental (“Supplemental Garland Decl.”), ECF
No. 232, and attached exhibits.
      Fazzari’s belated and perfunctory request to have his sworn declaration
treated as a 56.1 counterstatement is denied. Moreover, to the extent that
Fazzari’s declaration is inconsistent with his prior deposition testimony,
the Court will rely solely on his prior deposition testimony. See Brown v.
Henderson, 257 F.3d 246, 252 (2d Cir. 2001) (“[F]actual allegations that
might otherwise defeat a motion for summary judgment will not be permitted to
do so when they are made for the first time in the plaintiff’s affidavit
opposing summary judgment and that affidavit contradicts her own prior
deposition testimony.”).
                                     14
admitted to practice in federal courts in the District of New

Jersey, the Southern and Eastern Districts of New York, and the

Federal Circuit Court of Appeals in Washington, D.C.                              Id.

       Defendant CPLP was an intellectual property law firm in New

York City founded by Thomas Pontani, Lance Lieberman, and non-

party Mike Cohen in 1985. 11                CPLP 56.1 Stmt. ¶¶ 1–2.                From 2009

to 2011, defendants Pontani, Lieberman, Pavane, Thomas Langer,

and Edward Weisz were the five equity partners at the firm.                                 Id.

¶ 3.    Defendant Cozen is a separate law firm “with more than 700

attorneys in 25 cities across two continents, and has nationally

recognized practices in litigation, business law, and government

relations.”       Cozen 56.1 Stmt. ¶ 9.

           B.    Fazzari’s Employment

       Prior     to   joining       CPLP,    Fazzari         had    worked   as     a   patent

attorney for approximately 20 years at four different law firms.

Fazzari     Decl.       ¶¶      9–13.       He    submitted         an   application        for

employment to CPLP in 1996, and Cohen, Pontani, Lieberman, and

Pavane, among others, interviewed and ultimately hired him as an

associate in May of 1997.               Id. ¶¶ 16–18.

       Although       at     the   outset        of   his     employment      Fazzari       was

assigned    a     mix      of    patent     prosecution            and   litigation     work,

Pontani    and    Pavane        informed     him      that    he    would    no    longer    be


11    The firm was founded as “Cohen, Pontani & Lieberman” before the fourth
and final named partner, Martin Pavane, joined the firm in 1992.     Fazzari
Decl. ¶ 15.

                                             15
receiving prosecution assignments in November of 2004. 12                          Id. ¶

30.    Pontani testified that one of primary reasons for shifting

prosecution work away from Fazzari was that Pontani had received

complaints from clients about Fazzari, with at least one client

(Mannesmann) going so far as to explicitly direct Pontani not to

staff Fazzari on any of that client’s matters going forward.

Ekelman Decl. Ex. G at 73:8–74:13.

       In fact, at their depositions the CPLP partners were united

in their negative assessment of Fazzari’s job performance, both

before and after the decision had been made to remove him from

prosecution      matters.          According    to    the     partners,        Fazzari’s

writing    was     inconsistent      and   often     filled      with   typographical

errors; he managed his caseload poorly and sought extensions of

time     without      client      permission;   his     office      was    noticeably

disorganized;         he    was    difficult    to     reach      and     often     non-

responsive;      he     hardly    ever   used   email;      he    was   unwilling     or

unable     to      use      a     company-issued      Blackberry          device     for

communication; he did not demonstrate an interest in bringing

clients to the firm; and he never wrote a professional article,

participated       in      an   industry   event,      or     secured     an    outside




12    Notwithstanding the fact that he was no longer actively staffed on
prosecution matters, Fazzari maintains that he completed the prosecutions
that he had already been assigned, Fazzari Decl. ¶ 30, and would occasionally
be given prosecution work by a non-equity partner, id. ¶ 79.          Fazzari
continued to receive invitations to the CPLP in-house lunch for prosecutors
until some point in 2009. Id. ¶ 42.
                                           16
speaking engagement.            See CPLP 56.1 Stmt. ¶¶ 26–29, 31–33, 35–

38, 41, 42.

      Fazzari disputes some but not all of these assessments.

For example, Fazzari does not dispute that Mannesmann directed

Pontani to remove Fazzari from one of their prosecution matters

because they were dissatisfied with his work.                     CPLP 56.1 Stmt. ¶

30.    Fazzari admits that he did, on at least one occasion, take

an extension without client or partner approval.                          Id. ¶ 29.

Fazzari       does     not     dispute    that    his      work   often     contained

typographical errors, merely explaining that such mistakes may

have been attributable to old technology or poor secretarial

assistance.          Id. ¶ 28.     And he conceded at his deposition that

he    never    wrote     a     professional      article    or    secured    external

speaking engagements, id. ¶¶ 36, 42, and that he rarely sent

emails because his “typing speed is maximum maybe of 12 to 15

words per minute on a good day.” 13                     Ekelman Decl. Ex. A at

267:22–25.           Fazzari    does     not    dispute    that    his    office   was

“crowded” and in such a state that at least one CPLP equity

partner felt compelled to request that Fazzari “do something

about [his] office.”            Fazzari Decl. ¶ 70.         Finally, with respect

to client development, Fazzari takes responsibility for setting

in motion the sequence of events that resulted in CPLP’s hiring


13    While Fazzari claims that he practiced his typing “on occasion,”
Fazzari Decl. ¶ 47, he concedes elsewhere that he “typed very little” in his
time at CPLP, id. ¶ 80.
                                           17
of Thomas Langer, but does not dispute that he never obtained a

client himself or showed any interest in doing so.                  CPLP 56.1

Stmt. ¶ 41.

       According to Fazzari, during his tenure at CPLP, partners

made   three   comments   “that    [were]   direct    with    respect   to   the

question of age.”       Ekelman Decl. Ex. A at 208:11–13.           First, on

three (or possibly four) occasions, Pavane referred to Fazzari

as “young man.”       Id. at 207:4–11.      Fazzari could not recall the

context of the remarks.         Second, at some point in either 2009 or

2010, Pontani entered Fazzari’s office and told Fazzari he was

relying on “old” caselaw, emphasizing the word “old.”                   Id. at

208:2–10.       The   parties     appear    to    agree    that   Pontani    was

referring to Fazzari’s citation to the case In re Petering, 301

F.2d    676,   681    (C.C.P.A.    1962),    which    plaintiff    admits    he

mentioned to Pontani “a number of times.”                 Fazzari Decl. ¶ 78.

Finally, within the same timeframe, Fazzari testified that he,

Pontani, and Lieberman

       were walking from Fifth Avenue towards Sixth Avenue
       [to get lunch.]   And I said to Thomas and Lance, ‘I
       would like to get some training to do computerized
       legal research.’  And they both instantaneously – the
       Rockettes would have been proud of the precision –
       shouted, ‘No.’ And then Thomas said, ‘Let the younger
       attorneys do it.’ And then Lance said, ‘Yea, let the
       younger guys do it,’ or ‘let the younger attorneys do
       it.’

Ekelman Decl. Ex. A at 207:16-24.                Fazzari did not follow up

with Pontani or Lieberman about his request for training, nor


                                      18
did he reach out to anyone else at the firm or a legal research

platform like Westlaw or Lexis to ask if there was training

available. 14      Id. at 213:2–214:25.       Fazzari had twice before been

offered legal research training in the early 2000s, but claims

that   he    could   not   attend   because    of   prior   obligations.   He

admits      that   he   never   made   any    effort   to    re-schedule   the

trainings for a more convenient time.            Id.

       Fazzari claims that he had certain medical conditions and

that two of the CPLP partners became aware of these conditions

during the course of his employment.                Fazzari Decl. ¶¶ 49–50.

At some point in 2010, Fazzari was asking Pontani about a heart

procedure that Pontani had undergone, and in the course of that

conversation Fazzari told Pontani that he also “had a heart rate

problem which, from what [he understood], might require [him to]

undergo an ablation procedure.”               Id. ¶ 49.      Around the same

time, Fazzari claims he informed Pavane about the same heart

issue “and a thyroid condition,” and that Pavane responded by

asking “so how does this affect me?”            Id. ¶ 50.     For their part,

Pontani and Pavane denied knowledge of Fazzari’s disabilities at

their depositions and Fazzari did not question the other three

equity partners on the topic.          CPLP 56.1 Stmt. ¶ 54.


14    Moreover, Fazzari does not genuinely dispute that junior attorney
Darren Mogil billed at a lower hourly rate and was a satisfactory researcher
(in contrast to Fazzari, who had never performed any computerized legal
research on Westlaw or Lexis).     See CPLP 56.1 Stmt. ¶¶ 48, 49; see also
Fazzari Document Decl. Ex. 2 (chart listing Mogil and Fazzari’s respective
billing rates as of January 1, 2011).
                                       19
        Fazzari also testified that CPLP refused to provide certain

“services, when apparently other attorneys were getting them.”

For example, “every time [his] computer got changed . . . USPQ

was missing and had to be put on later,” referring to a patent

research program called the United States Patent Quarterly that

he used “from time to time.”            Ekelman Decl. Ex. A at 208:16–24.

Fazzari, who had a very limited capacity to type, also declares

that he once requested voice recognition software so that he

could dictate drafts of documents rather than have his secretary

type them out, but was denied by the CPLP office manager because

she did not think the voice recognition programs worked well.

Fazzari Decl. ¶ 47.

     Fazzari was never elected to partnership at CPLP; his most

senior    title    at   the    firm    was    either     “senior    associate”     or

“senior counsel.”       Cozen 56.1 Stmt. ¶ 3.

          C.    CPLP, Cozen, and Fazzari’s Termination

     In    early    December     of    2009,     a    Cozen     partner   contacted

Pontani    to   gauge   CPLP’s    interest       in    moving    its    practice   to

Cozen.     CPLP 56.1 Stmt. ¶ 9.         At the time, CPLP was experiencing

a decline in revenue from its litigation group and its equity

partners were concerned about the firm’s long-term viability.

Cozen    56.1   Stmt.   ¶¶    23–24.     Pontani       responded    positively     to

Cozen’s     inquiry,     and     he,     along        with    Pavane,     met   with

representatives of Cozen on December 8, 2009 to further discuss


                                         20
CPLP’s interest in the proposal.                     Id. ¶ 21.           At the meeting,

Pontani     and     Pavane    indicated         that    they       were    receptive      to

bringing over less than all of their attorneys in the event that

a deal was reached.            Id. ¶ 22.             In early January 2010, Cozen

“began to gather publicly available information about CPLP and

its attorneys,”        id.    ¶    26,    and    Pavane     sent    Cozen       preliminary

revenue and expense data and information regarding CPLP’s top

ten clients, id. ¶ 28.               None of the information gathered by

Cozen or shared by CPLP included reference to Fazzari’s age or

alleged disability.          Id. ¶¶ 27–28.

       On January 18, 2010, the five CPLP equity partners met with

a number of Cozen attorneys.                At the meeting, the CPLP partners

provided an overview of their practices and discussed the firm’s

financial situation.              Id. ¶ 31.          They reiterated that CPLP’s

litigation practice had slowed down in 2009 and that, while they

employed    twenty-nine       (29)       attorneys,      they      did    not    intend   to

bring   all   of     them    to    Cozen.        Id.    ¶   32.      Fazzari       was    not

mentioned during the January meeting.                     Id. ¶ 33.        The next day,

Cozen member William Rosoff spoke with Pavane and questioned him

regarding the decline in CPLP’s litigation revenue.                              According

to Rosoff, Pavane “recognized that it would only make sense to

make    a   move    with     the   number       of    lawyers      that    the    revenues

justified.”        Id. ¶¶ 34–36.




                                            21
     Over the next few months, CPLP continued to provide Cozen

with financial information, none of which pertained to Fazzari’s

age or alleged disability.         Id. ¶¶ 37–38.      On April 20, 2010,

CPLP sent Cozen a list of attorneys who they planned to bring to

Cozen if an agreement were reached, as well as the attorneys

that they intended to let go.        Id. ¶¶ 39–40.      Fazzari was among

the latter group of attorneys.

     Discussions between CPLP and Cozen stalled before picking

back up in May of 2011.       CPLP’s 56.1 Stmt. ¶¶ 15–16; Cozen 56.1

Stmt. ¶ 41.      At some point in the interim, it was determined

that nineteen (19) CPLP attorneys would join Cozen in the event

that an agreement was reached. 15         Cozen 56.1 Stmt. ¶ 32.        Once

discussions had restarted and an agreement appeared imminent,

the CPLP equity partners met to finalize the list of nineteen

attorneys.     Cozen 56.1 Stmt. ¶ 47.         The partners decided that

they would invite all five non-equity partners and all seven of

their patent prosecution associates, which left room for two

non-partner litigation attorneys.          CPLP 56.1 Stmt. ¶ 20.         The

CPLP equity partners selected Marilyn Neiman (57 years of age at

the time of selection) and Darren Mogil (35 years of age). 16


15    The CPLP partners’ testimony is inconsistent as to whether this figure
was a product of joint discussions between CPLP and Cozen or a dictate given
by Cozen to CPLP. See CPLP 56.1 Stmt. ¶ 17.

16    Plaintiff had previously alleged that Neiman was 62 years of age and
Mogil was 38, see AC ¶ 36, but now asserts that Neiman was in fact 57, citing
a deposition exhibit that he does not provide to the Court, and that Mogil
was 35, citing no evidence whatsoever. See CPLP 56.1 Stmt. ¶ 58; Pl.’s CPLP
                                     22
CPLP 56.1 Stmt. ¶ 21.         Cozen played no role in CPLP’s decision

to exclude Fazzari (or others) from the group of CPLP attorneys

that would be joining Cozen.            Cozen 56.1 Stmt. ¶¶ 45–46.

      On   June    14,   2017,    the    CPLP    equity      partners       and      Cozen

reached a formal agreement, which (1) confirmed that Cozen would

not acquire any of CPLP’s assets or liabilities; (2) permitted

CPLP to retain all its accounts receivable and the proceeds of

its uncollected billable hours; (3) did not include the transfer

of   any   of   CPLP’s    liquid    or    tangible      assets       to   Cozen;      (4)

required    CPLP    to   maintain,       at   its     sole    cost    and    expense,

professional      liability      insurance      for   claims     related        to    its

business activities prior to its dissolution and termination,

including tail coverage for CPLP and its former lawyers.                               The

agreement   further      provided    that     CPLP    would    cease      the     active

practice of law, with its remaining functions limited to, inter

alia, the collection of accounts receivable and satisfaction of

CPLP’s obligations and liabilities.              Cozen 56.1 Stmt. ¶¶ 51–60.

      Fazzari was informed of the final decision to terminate his

employment on June 17, 2011.              Cozen 56.1 Stmt. ¶ 65.                  At the

time, he was 65 years of age, Pontani was 66, Langer was 64,

Lieberman was 62, Pavane was 60, and Weisz was 47.                          CPLP 56.1

Stmt. ¶¶ 59–64.



Opp. Br. at 24, ECF No. 215.    Nevertheless, for purposes of these motions,
the Court takes Fazzari at his word and assumes without finding that Neiman
was 57 years of age at the time and Mogil was 35.
                                         23
                                  IV.     DISCUSSION

           A.   Summary Judgment Standard

     Summary judgment is appropriate when “the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                        Fed. R.

Civ. P. 56(a).      In this context, “[a] fact is ‘material’ when it

might affect the outcome of the suit under governing law,” and

“[a]n issue of fact is ‘genuine’ if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 202 (2d Cir.

2007) (internal quotation marks omitted).                     “In assessing the

record to determine whether there is [such] a genuine issue [of

material    fact]   to    be   tried,      we   are   required   to   resolve   all

ambiguities and draw all permissible factual inferences in favor

of   the    party       against    whom     summary     judgment      is   sought.”

Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 101 (2d Cir.

2010) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986)).

     On a motion for summary judgment, “[t]he moving party bears

the initial burden of demonstrating ‘the absence of a genuine

issue of material fact.’”               F.D.I.C. v. Great Am. Ins. Co., 607

F.3d 288, 292 (2d Cir. 2010) (quoting Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986)).                Where that burden is carried, the

non-moving      party    “must     come    forward     with   specific     evidence


                                           24
demonstrating the existence of a genuine dispute of material

fact.”     Id. (citing Anderson, 477 U.S. at 249).                            The non-moving

party     “must     do    more    than    simply     show         that       there    is    some

metaphysical doubt as to the material facts and may not rely on

conclusory allegations or unsubstantiated speculation.”                                     Brown

v. Eli Lilly and Co., 654 F.3d 347, 358 (2d Cir. 2011) (internal

quotation marks and citations omitted).

       The Second Circuit has emphasized “the need for caution

about     granting        summary        judgment       to       an      employer          in     a

discrimination case where, as here, the merits turn on a dispute

as   to   the     employer’s       intent.”       Gorzynski,            596    F.3d    at       101

(quoting    Holcomb       v.     Iona   Coll.,    521     F.3d        130,    137    (2d     Cir.

2008)).         However,       “[t]hough       caution       must       be     exercised        in

granting summary judgment where intent is genuinely in issue,

summary     judgment      remains       available       to       reject       discrimination

claims     in     cases    lacking      genuine     issues         of    material          fact.”

Chambers v. TRM Copy Ctrs. Corp., 43 F.3d 29, 40 (2d Cir. 1994)

(internal citation omitted).                   Indeed, it is well established

that    “summary     judgment      may    be    appropriate           even    in     the    fact-

intensive       context    of     discrimination        cases.”           Abdu-Brisson           v.

Delta Air Lines, Inc., 239 F.3d 456, 466 (2d Cir. 2001); see

also Meiri v. Dacon, 759 F.2d 989, 998 (2d Cir. 1985) (“[T]he

salutary    purposes       of     summary      judgment      –    avoiding         protracted,

expensive and harassing trials – apply no less to discrimination


                                            25
cases than to commercial or other areas of litigation.”), cert.

denied, 474 U.S. 829.

          B.       Age Discrimination Under the ADEA

       Under       the   ADEA,       an     employer    may     not   “discharge        any

individual . . . because of such individual’s age.”                          29 U.S.C. §

623(a)(1).         “An ADEA plaintiff’s ultimate burden is to prove by

a preponderance of the evidence that age was the ‘but-for’ cause

of the challenged adverse employment action, rather than merely

a motivating factor in the decision.”                         Chapotkat v. Cty. of

Rockland, 605 F. App’x 24, 25 (2d Cir. 2015) (internal quotation

marks omitted).

       Claims of age discrimination under the ADEA are analyzed

under   the    three-step          burden-shifting       framework      established      in

McDonnell      Douglas       Corp.     v.    Green,    411    U.S.    792    (1973),     as

modified      by    Gross     v.     FBL    Financial    Services,      557    U.S.     167

(2009).       See Mikinberg v. Bemis Co., 555 F. App’x 34, 35 (2d

Cir. 2014) (summary order).                    Under this framework, plaintiff

must    establish        a   prima    facie     case    of    age   discrimination       by

showing that he was “(1) within the protected age group; (2)

qualified for the position; (3) discharged; and (4) that such

discharge      occurred        under        circumstances      giving       rise   to   an

inference of discrimination.”                  Carlton v. Mystic Transp., Inc.,

202 F.3d 129, 134 (2d Cir. 2000).




                                              26
      If plaintiff can establish a prima facie case, “the burden

shifts     to    the    defendant      to     articulate         some     legitimate,

nondiscriminatory reason for its action.”                   Gorzynski, 596 F.3d

at 106 (internal quotation marks omitted).                       “If the defendant

does so, the burden shifts back to the plaintiff to show that

the   defendant’s       explanation     is    pretext      for    discrimination.”

Chapotkat, 605 F. App’x at 26.                 “At this third step in the

analysis, following Gross, the ADEA plaintiff must show that age

was a ‘but-for’ cause of the employer’s action.                    Thus, to resist

summary judgment on an ADEA claim successfully, a plaintiff must

demonstrate      that    a     reasonable      jury      could     conclude      by    a

preponderance of the evidence that the employer’s explanations

are   pretextual       and    that,   but    for   the    plaintiff’s       age,      the

employer would not have taken the action it did.”                       Id. (internal

citation omitted).            In other words, “the plaintiff must prove

not   only      that    the    proffered     nondiscriminatory           reason       was

pretextual      but    also    that   the     discrimination        was    the     real

reason.”     McDonald v. United States Postal Serv. Agency, 547 F.

App’x 23, 25 (2d Cir. 2013) (internal quotation marks omitted).

         1. ADEA Claims Against Cozen

      We first address plaintiff’s claims that he was wrongfully

discharged by Cozen because of his age in violation of the ADEA.

A necessary predicate to a finding of wrongful discharge under

the ADEA is the existence of an employer-employee relationship


                                        27
between plaintiff and defendant.                      See Heller v. Consol. Rail

Corp., 331 F. App’x 766, 768 (2d Cir. 2009) (summary order)

(stating     that      the     provisions        of   the    ADEA    “apply     only   to

discriminatory         practices      by    an    employer.”)       (emphasis    added).

While Fazzari now concedes that “Cozen never employed [him] in

the common law sense,” he continues to speculate that the firm

“may have been an employer under ADEA and/ or, The ADA [sic].”

Cozen 56.1 Stmt. ¶ 11.                The evidence contradicting Fazzari’s

hypothesis is overwhelming.                Fazzari never performed any work on

behalf of Cozen.          Id. ¶ 12.         Cozen never paid Fazzari any form

of compensation, never provided him with any employment-related

benefits, and never made any compensation or personnel-related

decisions regarding him.              Id. ¶¶ 13–15.          Moreover, Cozen never

had any ownership interest in Fazzari’s actual employer CPLP,

id. ¶ 16, and never had the ability to set the schedule of CPLP

employees, affect the terms and conditions of employment of CPLP

employees,      or     control       the    manner     in    which    CPLP     employees

completed their work, id. ¶ 17.                    Cozen also played no role in

CPLP’s decision to exclude Fazzari and others from the group of

CPLP attorneys that would be joining Cozen.                    Id. ¶¶ 46-47.

     Given these undisputed facts – which were either known to

Fazzari    at    the    time    of    his    termination      or     readily    apparent

following       discovery       -     plaintiff’s        failure      to     voluntarily

withdraw    his      claims     against      Cozen      is   frankly       indefensible.


                                             28
Regardless,     it    is    crystal    clear    that   there   was    no   employer-

employee relationship between Cozen and Fazzari, see O’Connor v.

Davis, 126 F.3d 112, 115 (2d Cir. 1997) (holding that “[w]here

no financial benefit is obtained by the purported employee from

the employer, no plausible employment relationship of any sort

can   be    said     to    exist”     (internal   quotations        omitted)),    and

therefore the Court has no difficulty concluding that Cozen is

entitled to a grant of summary judgment as to the ADEA claims

asserted against it. 17

           2. First Step: Prima Facie Case

      Turning      to      Fazzari’s     ADEA     claims      against      the   CPLP

defendants,     we      begin   with    the    first   step    of    the   McDonnell

Douglas framework.          Given the minimal burden of establishing a

prima facie case, see McGuinness v. Lincoln Hall, 263 F.3d 49,


17    Fazzari raises two half-baked textual arguments in an attempt to
salvage his claims.    Neither is persuasive. First, Fazzari argues that the
statute defines an employer as “a person . . . who has twenty or more
employees . . . [and] any agent of such a person,” 29 U.S.C. § 630(b), and
Cozen was such an agent. There is no evidence in the record supporting the
notion that Cozen was acting on behalf or at the behest of CPLP, and even if
there were the reference to “agent” in the ADEA “was merely intended to
create respondeat superior liability against employers for the acts of their
agents,” not attach independent liability to the employer’s agent. Leykis v.
NYP Holdings, Inc., 899 F. Supp. 986, 990 (E.D.N.Y. 1995). Fazzari’s second
argument   is   even  more   far-fetched.    Cozen,  according   to  Fazzari,
discriminated against him as an “employment agency,” defined in 29 U.S.C. §
630(c) as “any person regularly undertaking with or without compensation to
procure employees for an employer . . . .” 29 U.S.C. § 630(c). The mere act
of hiring employees does not transform Cozen into an employment agency under
the ADEA.     The argument fails for the additional reason that plaintiff’s
opposition brief marks the first time he alleges a potentially discriminatory
employment agency practice, which is distinct from a claim for wrongful
discharge by an employer.      Compare 29 U.S.C. § 623(a) with 29 U.S.C. §
623(b).   The Court therefore need not consider plaintiff’s novel theory as
“it is inappropriate to raise new claims for the first time in submissions in
opposition to a summary judgment motion.” Thomas v. Egan, 1 F. App’x 52, 54
(2d Cir. 2001) (summary order).
                                          29
53 (2d Cir. 2001), and our obligation to view the facts in the

light most favorable to plaintiff, for purposes of the present

motions we assume, without holding, that Fazzari has made out a

prima facie case of discrimination.                     See Howard v. MTA Metro–

North Commuter R.R., 866 F. Supp. 2d 196, 205 (S.D.N.Y. 2011)

(“Despite the elaborate process set up in McDonnell Douglas,

Second Circuit case law makes clear that a court may simply

assume that a plaintiff has established a prima facie case and

skip to the final step in the McDonnell Douglas analysis, as

long      as     the      employer          has     articulated         a        legitimate,

nondiscriminatory         reason      for    the    adverse      employment       action.”)

(citing cases); see also Morris v. Ales Grp. USA, Inc., No. 04

Civ.   8239      (PAC),      2007    WL    1893729,    at   *7    (S.D.N.Y.        June      29,

2007).         We therefore proceed to the next stage of the analysis

and    consider      whether        defendants      have    provided        a    legitimate,

nondiscriminatory reason for plaintiff’s discharge.

          3. Second Step: Legitimate, Nondiscriminatory Reasons

       The employer’s burden at the second stage of the McDonnell

Douglas    framework          “is    one     of    production,        not       persuasion.”

Reeves    v.    Sanderson      Plumbing       Prod.,    Inc.,     530    U.S.      133,      142

(2000).        “The court is not to pass judgment on the soundness or

credibility of the reasons offered by defendants, so long as the

reasons    given       are     ‘clear      and     specific.’”     Schwartz        v.     York

College,       No.   06      Civ.    6754    (RRM),     2011     WL     3667740,        at    *6


                                              30
(E.D.N.Y. Aug. 22, 2011) (quoting Mandell v. Cnty. of Suffolk,

316   F.3d   368,   381   (2d   Cir.     2003)).      Here,    CPLP   defendants

proffer that, “[i]n addition to CPLP’s five non-equity partners,

the equity partners decided to invite all seven of the patent

prosecutors because that practice was doing well and all of the

patent prosecutors were needed to meet the workload.”                    CPLP 56.1

Stmt. ¶ 20.      “That left room to invite two litigation attorneys

to join Cozen, and the CPLP equity partners selected Marilyn

Neiman     and   Darren   Mogil,   who      they    believed    to    be    CPLP’s

strongest non-partner litigation attorneys.”                Id. ¶ 21.       Because

defendants have met their burden by adequately articulating a

legitimate,      nondiscriminatory        rationale     for     not      selecting

plaintiff for the position at Cozen, the burden shifts back to

the plaintiff for the third stage of the analysis.

         4. Third Step: Discrimination as the “But-For” Cause

      At this final stage, the Court examines whether plaintiff

has produced evidence from which a rational jury could find “not

only that the proffered nondiscriminatory reason was pretextual

but   also   that   the   discrimination      was     the   real     reason    [for

plaintiff’s discharge].”        McDonald, 547 F. App’x at 25.

      As described supra, it is undisputed that the CPLP partners

had several legitimate, age-neutral reasons for concluding that

Fazzari’s    job    performance    was    unsatisfactory.          The     partners

received     complaints    about    his     work    product     directly      from


                                       31
clients, Fazzari took at least one extension without client or

partner approval, and his writing frequently contained mistakes.

Moreover, he eschewed trainings, showed no interest in client

development,    and    did     not   participate           in        industry    events.

Perhaps most glaringly, Fazzari refused to make use of even the

most elementary forms of office technology, rarely communicating

via   email   and   never    learning       to    type    at    an    efficient     pace.

Fazzari may consider these criticisms trivial or attributable to

causes outside of his control, but “[t]o demonstrate that an

employer’s    proffered      legitimate          reason   for    termination        is   a

pretext   for   discrimination,         a    plaintiff         must     do   more   than

conclusorily dismiss the reason as petty . . . [he] must adduce

admissible evidence that the reason is false.”                           Soderberg v.

Gunther Int’l, Inc., 124 F. App’x 30, 32 (2d Cir. 2005); see

also Dister v. Cont’l Grp., Inc., 859 F.2d 1108, 1116 (2d Cir.

1988) (“[I]t is not the function of a fact-finder to second-

guess business decisions . . . .”); Shub v. Westchester Cmty.

Coll., 556 F. Supp. 2d 227, 252 (S.D.N.Y. 2008) (“The Court is

not a ‘super employer’ under the ADEA . . . .”).                                Plaintiff

plainly fails to do so here. 18


18    Although the Court relies solely on admissible (and undisputed)
evidence of Fazzari’s unsatisfactory job performance in reaching its
conclusions, it does not go unnoticed that Fazzari’s utter disregard for
deadlines, inartful and poorly-proofread submissions to the Court, and proven
incapacity to register for the Court’s electronic filing system (in violation
of a directive from the Court, no less, see ECF No. 79 at 28:8–29:11), are
all entirely consistent with the CPLP partners’ perceptions of Fazzari’s
ineptitude as a practicing attorney.
                                        32
      Having     effectively        conceded       his     shortcomings         as    an

employee,      Fazzari   makes      much    of     the    CPLP   partners’       three

allegedly age-related remarks.              None, however, are probative of

the   partners’    motivations       for    taking       the   adverse    employment

action at issue.         “‘[V]erbal comments constitute evidence of

discriminatory motivation when a plaintiff demonstrates that a

nexus exists between the allegedly discriminatory statements and

a defendant’s decision to discharge the plaintiff.’”                          Moore v.

Verizon, No. 13 Civ. 6467 (RJS), 2016 WL 825001, at *8 (S.D.N.Y.

Feb. 5, 2016).      In making such a determination, the Court looks

to the content of each remark and the context in which it was

made.   See Henry v. Wyeth Pharm., Inc., 616 F.3d 134, 149 (2d

Cir. 2010); Tomassi v. Insignia Fin. Grp., Inc., 478 F.3d 111,

115 (2d Cir. 2007).        Here, there is no causal nexus linking the

cited   remarks    to    Fazzari’s     discharge,         no   evidence       that   the

comments were uttered in the context of an employment decision,

and, to the extent that the statements can even be construed as

age-related,      the    content     of     each    is     either      ambiguous      or

relatively benign.       The fact that the speakers were all within 5

years of age of Fazzari – Pontani was, in fact, one year older

than Fazzari - further diminishes their value as evidence of

discriminatory intent.        See Grant v. New York Times Co., No. 16

Civ. 03175 (PKC), 2017 WL 4119279, at *7 (S.D.N.Y. Sept. 14,

2017)   (“A    member    of   the    same       protected      group    may    hold    a


                                           33
discriminatory animus against other members of that group but,

depending       upon        the     context,          the        inference      may      become

implausible.”).         The only consideration that conceivably cuts in

plaintiff’s favor is the fact that all of the remarks were made

by CPLP partners that ultimately determined Fazzari’s fate, but

“stray    remarks,      even       if    made    by        a    decision    maker,      do    not

constitute sufficient evidence to [support] a case of employment

discrimination.”            Tubo v. Orange Reg’l Med. Ctr., 690 F. App’x

736, 739–40 (2d Cir. 2017) (quoting Danzer v. Norden Sys., Inc.,

151 F.3d 50, 56 (2d Cir. 1998)).

     Fazzari’s other theory of discrimination – that CPLP began

marginalizing him in the early 2000s in an insidious attempt to

discharge him years later – is plainly insufficient to raise a

triable issue of fact.                  None of the discrete actions cited by

Fazzari in      support       of    his    argument,            such   as   CPLP’s     supposed

failure    to    pre-load          his    new    computers          with    USPQ      software,

bespeak a discriminatory animus.                      And there is no evidence that

the reduction of the scope of Fazzari’s responsibilities or his

failure   to    receive       a     promotion         to       partner   were    in    any    way

related to his age.           Without such evidence, the mere fact of his

reduced     role       at     CPLP       does        not       constitute       evidence      of

discrimination.             See    Boyle    v.       McCann-Erickson,         Inc.,     949    F.

Supp. 1095, 1102 (S.D.N.Y. 1997) (“Plaintiff also feels he was

given lesser responsibilities at different times in his career


                                                34
with     Defendant.         However,        this         is         not     evidence         of

discrimination.”). 19

       While,   to     be    clear,     neither         the     stray       comments         nor

plaintiff’s contrived claims of marginalization are sufficient

to raise a triable issue of fact in this case, to the extent

that they raise any inference of a discriminatory animus it is

undermined      by    two    significant          realities.              First,      Pavane,

Pontani, and Lieberman were named partners at the firm when they

interviewed     the    51-year-old      Fazzari         and    hired      him    in    May    of

1997.     “[W]here     the    [people]        who   made       the    decision        to   fire

w[ere] the same [people] who made the decision to hire, it is

difficult to impute to [them] an invidious motivation that would

be    inconsistent     with    the     decision         to     hire.”           Schnabel      v.

Abramson,     232    F.3d   83,   91    (2d      Cir.   2000)        (internal        citation

omitted); see also Grant v. Roche Diagnostics Corp., No. 09 Civ.

1540 (JS/AKT), 2011 WL 3040913, at *10 (E.D.N.Y. July 20, 2011).

Second, all five CPLP equity partners were themselves members of

the    same   protected      class     as   Fazzari,          and    four   of     the     five

19     To the extent that Fazzari argues that his relative superiority as a
candidate for the position evinces a discriminatory intent, he does not come
close to meeting the weighty burden of persuasion attendant to that method of
proof.   See Byrnie v. Town of Cromwell, Bd. of Educ., 243 F.3d 93, 103 (2d
Cir. 2001) (“When a plaintiff seeks to prevent summary judgment on the
strength of a discrepancy in qualifications ignored by an employer . . . the
plaintiff’s credentials would have to be so superior . . . that ‘no
reasonable person, in the exercise of impartial judgment, could have chosen
the candidate selected over the plaintiff for the job in question.’”)
(citations omitted).    There is no basis for inferring that he was “so
superior” to the other two candidates considering that Fazzari himself
concedes that neither Moglin nor Neiman were “bad attorneys,” and that he was
only “at least as qualified, if not more qualified” as them. CPLP 56.1 Stmt.
¶ 57.
                                            35
partners were either older than Fazzari or within five years of

his age.       See Giordano v. Gerber Sci. Prods., No. 99 Civ. 0712,

2000 WL 1838337, at *7 (D. Conn. Nov. 14, 2000) (“Where the

decision-makers are also in the protected age group an inference

may be drawn that there is no age-based animus.”), aff’d 24 Fed.

Appx. 79 (2d Cir.2000); Starr v. Legal Aid Soc’y, No. 96 Civ.

6888, 1998 WL 477733, at *3 (S.D.N.Y. Aug. 14, 1998) (stating

that an inference of age discrimination was “implausible” when

the decision-makers “were very close in age to plaintiff”).

       Given Fazzari’s clear and uncontroverted deficiencies as an

employee, the scant evidence of discriminatory animus, and the

simple fact that he was hired and fired by CPLP partners of

roughly his same age, no reasonable jury could find that the

CPLP   partners     passed     over   plaintiff    for   a   position      at   Cozen

because of his age.            For these reasons, the Court grants the

CPLP defendants’ motion for summary judgment as to plaintiff’s

ADEA claims.

          C.     Disability Discrimination Under the ADA

       Fazzari    makes    a    perfunctory      argument    that    there      is    a

genuine issue of material fact with respect to his ADA claims

because    Pavane    and     Pontani    had   knowledge      of   his     heart      and

thyroid condition at the time of the adverse employment action.

Even    assuming      Fazzari’s        alleged    conditions        are    properly

considered disabilities under the ADA, “the mere fact that an


                                         36
employer is aware of an employee’s impairment is insufficient to

demonstrate     .   .   .   that   that    perception   caused    the    adverse

employment     action,”     Reeves   v.    Johnson   Controls    World   Servs.,

Inc., 140 F.3d 144, 153 (2d Cir. 1998), and Fazzari adduces no

other evidence that he was not selected to join Cozen because of

these conditions. 20        Indeed, when asked why he was not brought

over to Cozen at his deposition, Fazzari testified that it was

because of his age, not disability:

     Q: Do you know why you were not brought over to Cozen
     O’Connor?

     A:   I believe it was age.

     Q: So your understanding is you were not brought over
     [to Cozen] because of age discrimination?

     A: Right.

CPLP 56.1 Stmt. ¶ 53.

     While it is unclear “whether ADA discrimination claims may

proceed   on    a   mixed-motive     theory    after    the   Supreme    Court’s

decision in [Gross],”         Forrester v. Prison Health Servs., Inc.,

651 F. App’x 27, 28–29 (2d Cir. 2016) (internal quotation marks

omitted), we need not resolve the issue here given the complete




20    Fazzari concludes one of his briefs in opposition by remarking that the
alleged disability discrimination “goes beyond selection for a position,”
citing his sworn statement to the EEOC that he was not allowed to participate
in a trial in April 2011. See Pl.’s CPLP Opp. Br. at 30. He points to no
evidence that the decision was a product of any CPLP partner’s perception of
his alleged conditions and absent such evidence his exclusion is not
probative of discriminatory animus. See Boyle, 949 F. Supp. at 1102.
                                          37
absence of evidence that Fazzari was terminated on account of

his disability. 21

         D.     NYSHRL and NYCHRL Claims

       As there are no longer any federal claims in this action,

it is within the Court’s discretion to exercise supplemental

jurisdiction over plaintiff’s remaining state and municipal law

age and disability discrimination claims.                  Klein & Co. Futures,

Inc. v. Bd. of Trade of City of N.Y., 464 F.3d 255, 262-63 (2d

Cir.   2006).      “[I]n     the   usual     case   in    which    all   federal-law

claims are eliminated before trial, the balance of factors to be

considered      under    the     [supplemental]       jurisdiction       doctrine     —

judicial economy, convenience, fairness, and comity — will point

toward   declining      to     exercise     jurisdiction        over   the   remaining

state-law claims.”           Valencia ex rel. Franco v. Lee, 316 F.3d

299, 305 (2d Cir. 2003) (quoting Carnegie–Mellon University v.

Cohill, 484 U.S. 343, 350 n.7 (1988)).

       Here, however, because plaintiff’s federal discrimination

claims   and    the     NYSHRL     claims    “arise      from    the   same    set   of

operative facts and because the same legal standards apply to

both, requiring Defendants to re-litigate [the NYSHRL] claims in

state court would be neither fair nor convenient, nor would it

serve the interest of judicial economy.”                  Vuona v. Merrill Lynch

21    An employer-employee relationship must exist to sustain a wrongful
discharge claim under the ADA.   See Heller, 331 F. App’x at 768 (2d Cir.
2009) (summary order).    For the same reasons described supra, the Court
grants Cozen’s motion for summary judgment as to the ADA claims asserted
against it.
                                           38
& Co., 919 F. Supp. 2d 359, 393 (S.D.N.Y. 2013).                   See also

Gonzalez v. Carestream Health, Inc., 520 Fed. Appx. 8, 10 n.1

(2d Cir. 2013); Burton v. Metro. Transp. Auth., 244 F. Supp. 2d

252, 257 (S.D.N.Y. 2003).        We therefore exercise supplemental

jurisdiction over plaintiff’s NYSHRL claims and grant summary

judgment to all defendants on those claims.

      However, a more liberal standard applies to claims brought

under the NYCHRL, Mihalik v. Credit Agricole Cheuvreux N. Am.,

Inc., 715 F.3d 102, 109 (2d Cir. 2013), one with “which the [New

York] state courts are more familiar.”           Vuona, 919 F. Supp. 2d

at   394.     Consequently,   “[c]ourts    in   this   District   routinely

decline to exercise supplemental jurisdiction over a plaintiff’s

NYCHRL claims after dismissing all federal claims,” even when

maintaining jurisdiction over analogous NYSHRL claims.             Espinoza

v. New York City Dep’t of Transportation, 304 F. Supp. 3d 374,

391 (S.D.N.Y. 2018).      We conclude that the balance of factors

points towards declining supplemental jurisdiction and dismiss

plaintiff’s    NYCHRL   claims   without   prejudice     to    re-filing   in

state court.      In so holding, the Court is mindful that the

extensive discovery already taken by the parties in this case is

no doubt sufficient to enable these claims to be evaluated in

state court without any additional discovery.                 See Murray v.

Visiting Nurse Servs., 528 F. Supp. 2d 257, 280–81 (S.D.N.Y.

2007) (collecting cases).


                                   39
                                     V.    CONCLUSION

     For    the   foregoing      reasons,     defendants'     motions      for    summary

judgment    are   granted       as    to   plaintiff's     ADEA,    ADA,    and   NYSHRL

claims.      Because      the   Court      declines   to    exercise       supplemental

Jurisdiction      over    plaintiff's       NYCHRL    claims,      those    claims    are

dismissed without prejudice.               The Clerk of Court is respectfully

directed to terminate this case and any motions pending therein.




SO ORDERED.

Dated:     New Yor~ New York
           March  !J..,
                    2019

                                                  L-<~wd
                                                  NAOMI REICE BUCHWALD
                                                  UNITED STATES DISTRICT JUDGE




                                             40
A copy of the foregoing Order has been mailed on this date to
the following:

Vincent M. Fazzari
550 Central Avenue
Harrison, NJ 07029




                             41
